                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ROSARIO RUBEN VALDESPINO,

                     Plaintiff,

v.                                                             No. CV 21-196 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

                              ORDER GRANTING EXTENSION

       THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

Unopposed First Motion of Defendant for Extension of Time to File Answer and Certified

Administrative Record (the “Motion”), (Doc. 8), filed June 17, 2021. The Court, having

considered the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until August 17, 2021, to

file the Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
